            Case 2:21-mc-00023-RSL Document 1 Filed 02/25/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10
                                                          Case No.: 2:21-mc-00023 RSL
11
                                                          Related Case No. 2:19-cv-02746-DWL
12   In re Rule 45 Subpoena Directed to One.com           U.S. District Court, District of Arizona

13                                                        DEFENDANT GODADDY.COM,
                                                          LLC’S NOTICE OF MOTION AND
14                                                        MOTION TO COMPEL RESPONSE
                                                          TO RULE 45 SUBPOENA
15                                                        DIRECTED TO ONE.COM

16
                                                          NOTED ON MOTION CALENDAR:
17                                                        Friday, March 12, 2021

18
            Defendant GoDaddy.com, LLC (“GoDaddy”), by and through its counsel, files this
19
     Motion, pursuant to Rules 37(a)(1) and 45(g) of the Federal Rules of Civil Procedure and LCR
20
     37, to compel One.com to fully and completely comply with the subpoena issued by GoDaddy
21
     in the United States District Court for the District of Arizona in connection with a litigation
22
     matter entitled SiteLock, LLC v. GoDaddy.com, LLC (Case No.: 2:19-cv-02746-DWL).
23
     GoDaddy effectuated service of this subpoena on One.com on January 22, 2021, and to date,
24
     One.com has neither served any objection to the subpoena, nor provided any response to the
25
     subpoena. For the reasons stated in the accompanying Memorandum of Law, along with the
26
      DEFENDANT GODADDY.COM, LLC’S NOTICE OF MOTION                           LAW OFFICES OF
                                                                           COZEN O’CONNOR
      AND MOTION TO COMPEL RESPONSE TO RULE 45                          A PROFESSIONAL CORPORATION
                                                                              999 THIRD AVENUE
      SUBPOENA DIRECTED TO ONE.COM - 1                                           SUITE 1900
                                                                         SEATTLE, WASHINGTON 98104
                                                                              (206) 340-1000
            Case 2:21-mc-00023-RSL Document 1 Filed 02/25/21 Page 2 of 3




 1   accompanying Declaration of Paula L. Zecchini and attached exhibits in support thereof,

 2   GoDaddy respectfully requests that this Court grant its Motion and compel One.com to comply

 3   with the subpoena.

 4   DATED: February 25, 2021                  COZEN O’CONNOR
 5

 6                                             By: s/ Paula L. Zecchini
                                               By: s/ Sydney R. Hitchcock
 7                                                Paula L. Zecchini, WSBA No. 48266
                                                  E-mail: pzecchini@cozen.com
 8                                                Nathan Dooley, pro hac vice to follow
                                                  E-mail: ndooley@cozen.com
 9                                                Sydney R. Hitchcock, WSBA No. 55426
                                                  E-mail: sydneyhitchcock@cozen.com
10
                                                    999 Third Avenue, Suite 1900
11                                                  Seattle, Washington 98104
                                                    Telephone: 206.340.1000
12                                                  Toll Free Phone: 800.423.1950
                                                    Facsimile: 206.621.8783
13
                                               Attorneys for Defendant GoDaddy.com, LLC.
14

15

16

17

18

19

20

21

22

23

24

25

26
      DEFENDANT GODADDY.COM, LLC’S NOTICE OF MOTION                        LAW OFFICES OF
                                                                        COZEN O’CONNOR
      AND MOTION TO COMPEL RESPONSE TO RULE 45                       A PROFESSIONAL CORPORATION
                                                                           999 THIRD AVENUE
      SUBPOENA DIRECTED TO ONE.COM - 2                                        SUITE 1900
                                                                      SEATTLE, WASHINGTON 98104
                                                                           (206) 340-1000
             Case 2:21-mc-00023-RSL Document 1 Filed 02/25/21 Page 3 of 3




 1
                                    CERTIFICATE OF SERVICE
 2
            I hereby certify that I served the foregoing documents via electronic mail on February
 3
     25, 2021, and due to COVID-19 restrictions via overnight mail on February 26, 2021, to the
 4
     following:
 5

 6    Thomas A. Gilson                               Kevin B. Huff
      Beus Gilbert PLLC                              Thomas G. Schultz
 7    701 N. 44th Street                             Leslie V. Pope
      Phoenix, Arizona 85008                         Kellogg, Hansen, et al.
 8    (480) 429-3000                                 1615 M Street, N.W. Suite 400
      tgilson@beusgilbert.com                        Washington, DC 20036
 9                                                   (202) 326-7900
      Counsel for Plaintiff                          khuff@kellogghansen.com
10                                                   tschultz@kellogghansen.com
                                                     lpope@kellogghansen.com
11          I further certify that the foregoing documents have been sent out for personal service,
12   and due to COVID-19 restrictions were also served via overnight mail on February 26, 2021,
13   on the following:
14
      One.com
15    7288 Hanover Green Dr.
      Mechanicsville, VA 23111
16

17   DATED this February 25, 2021

18                                                COZEN O’CONNOR

19

20                                                By:    s/ Paula Zecchini
                                                        Paula Zecchini
21

22

23

24

25

26
      DEFENDANT GODADDY.COM, LLC’S NOTICE OF MOTION                            LAW OFFICES OF
                                                                             COZEN O’CONNOR
      AND MOTION TO COMPEL RESPONSE TO RULE 45                           A PROFESSIONAL CORPORATION
                                                                               999 THIRD AVENUE
      SUBPOENA DIRECTED TO ONE.COM - 3                                            SUITE 1900
                                                                          SEATTLE, WASHINGTON 98104
                                                                               (206) 340-1000
